[Cite as Disciplinary Counsel v. Meade, 127 Ohio St.3d 393, 2010-Ohio-6209.]




                         DISCIPLINARY COUNSEL v. MEADE.
[Cite as Disciplinary Counsel v. Meade, 127 Ohio St.3d 393, 2010-Ohio-6209.]
Attorneys at law — Misconduct — Failure to cooperate in disciplinary
        investigation — Failure to act diligently in representing client — Failure
        to deliver documents to former client — Indefinite suspension.
(No. 2010-1494 — Submitted October 13, 2010 — Decided December 22, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-021.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Karen Kaye Meade of Parkman, Ohio, Attorney
Registration No. 0017600, was admitted to the practice of law in Ohio in 1983.
        {¶ 2} On February 8, 2010, relator, Disciplinary Counsel, filed a six-
count complaint charging respondent with professional misconduct involving the
representation of clients and termination of that representation and misconduct
arising from her failure to respond to five disciplinary grievances filed against
her. Relator attempted to serve respondent with a copy of its complaint by
certified mail at her home and post office box, but the letter addressed to her
home was returned because she had no mail receptacle, and the letter addressed to
her post office box was returned marked unclaimed. On March 12, 2010, the
clerk of the Supreme Court of Ohio accepted service on respondent’s behalf, in
accordance with Gov.Bar R. V(11)(B). Respondent did not answer the complaint
or otherwise appear in the proceeding, and relator moved for default pursuant to
Gov.Bar R. V(6)(F).
        {¶ 3} A master commissioner appointed by the Board of Commissioners
on Grievances and Discipline granted relator’s motion, making findings of
                                  SUPREME COURT OF OHIO




misconduct and recommending that respondent be indefinitely suspended from
the practice of law.        The master commissioner further recommended that
respondent’s reinstatement be conditioned upon proof from her treating medical
professionals and the Ohio Lawyers Assistance Program (“OLAP”) that she has
followed all treatment recommendations and that she is able to return to the
competent, ethical, and professional practice of law. The master commissioner
also recommended that upon reinstatement, respondent be required to complete
one year of monitored probation pursuant to Gov.Bar R. V(9). The board adopted
the master commissioner’s report in its entirety. For the reasons that follow, we
adopt the board’s recommendation and indefinitely suspend respondent from the
practice of law in Ohio with reinstatement contingent upon the stated conditions.
                                       Misconduct
                              Counts One, Four, and Six
          {¶ 4} In March 2009, relator received a grievance from an attorney who
represented one of respondent’s former clients, alleging that respondent refused to
provide him with the client’s file.       The following month, relator received a
grievance from another attorney who represented a defendant in an action filed by
respondent. That attorney questioned respondent’s competency in light of the fact
that she had listed the FBI, the CIA, and Radio Martinique as third-party plaintiffs
in the suit against his client.
          {¶ 5} In June 2009, assistant disciplinary counsel spoke with respondent
to advise her of concerns about her mental health and general well-being and
suggested that she contact OLAP. Respondent agreed to contact OLAP but never
did so.
          {¶ 6} Relator scheduled three separate times to depose respondent, but
respondent never appeared. Respondent offered excuses for her failure to appear
at the depositions, claiming that her vehicle was experiencing mechanical




                                            2
                               January Term, 2010




problems and that a gag order in federal court prevented her from testifying about
“Blackwater.”
       {¶ 7} Respondent was personally served with a subpoena requiring her
to appear and be deposed on November 10, 2009, to answer questions about these
grievances, as well as the grievances underlying Counts Two, Three, and Five,
discussed below. On the morning of the scheduled deposition, respondent called
to advise relator that she would not appear, because she wished to obtain legal
counsel.      Relator advised her that she had 30 days to obtain counsel and
reschedule her deposition, and sent her a letter by certified and ordinary mail
confirming that conversation.      Although the certified letter was returned
unclaimed, the letter sent by ordinary mail was not returned and is presumed to
have been delivered, but respondent never contacted relator to reschedule her
deposition.
       {¶ 8} Based upon these facts, the master commissioner and board
concluded, and we agree, that by failing to appear for her November 10, 2009
deposition and subsequently failing to reschedule the deposition, respondent
violated Prof.Cond.R. 8.4(h) (prohibiting a lawyer from engaging in conduct that
adversely reflects on the lawyer's fitness to practice law) and Gov.Bar R. V(4)(G)
(requiring a lawyer to cooperate with a disciplinary investigation) with respect to
these grievances.
                                   Count Two
       {¶ 9} In June 2009, an attorney who represented a landlord in an eviction
proceeding against respondent filed a grievance questioning respondent’s mental
competency based upon her (1) inclusion of the FBI, the CIA, and Radio
Martinique as third-party plaintiffs in the eviction action, (2) counterclaim for
$650,000,000 in damages, (3) assertions that she worked for the FBI and CIA, (4)
claims that people were improperly entering her home, tampering with her locks,




                                        3
                             SUPREME COURT OF OHIO




and accessing her computer,and (4) assertions that there were FBI and CIA files
stored in her basement that represented a national security issue.
       {¶ 10} On September 25, 2009, relator sent a letter of inquiry to
respondent by certified mail. Although respondent signed for the letter, she did
not submit a response. Other letters sent to respondent by certified mail were
returned unclaimed.
       {¶ 11} The master commissioner and board concluded that respondent’s
conduct violated Prof.Cond.R. 8.4(h) and Gov.Bar R. V(4)(G). We accept these
findings of fact and misconduct.
                              Counts Three and Four
       {¶ 12} In September 2009, another former client filed a grievance against
respondent. Despite the fact that relator personally served respondent with a letter
of inquiry regarding the grievance, respondent failed to respond. On June 2,
2010, relator moved the board to dismiss Count Three of its complaint, noting that
the grievant no longer wished to pursue her grievance and had declined to provide
an affidavit in support of the default motion. The board granted that motion. As
discussed in Count One, however, the master commissioner and board found that
respondent’s conduct with respect to the November 10, 2009 deposition violated
Prof.Cond.R. 8.4(h) and Gov.Bar R. V(4)(G).
                               Counts Five and Six
       {¶ 13} A woman retained respondent to represent her in an immigration
matter. In April 2009, the presiding immigration judge issued a decision ordering
that the woman “be removed from the United States to Guyana.” The client paid
respondent $2,500 to appeal this removal order, but respondent missed the filing
deadline by one day and the appeal was dismissed as untimely.
       {¶ 14} The client retained new counsel and sent respondent a letter
requesting that respondent forward her file to her new attorney. Respondent sent
a letter advising that her new counsel could not receive a copy of her file at that




                                         4
                                January Term, 2010




time.   Although the client moved the immigration court to reopen her case,
alleging that respondent had provided ineffective assistance of counsel, the
immigration court denied that motion in December 2009. As of May 4, 2010,
respondent had not refunded any of the $2,500 the client had paid for the appeal
or provided her or her new counsel with a copy of her file.
        {¶ 15} Based upon these facts, the master commissioner and board found
that respondent’s conduct violated Prof.Cond.R. 1.3 (requiring a lawyer to act
with reasonable diligence and promptness in representing a client), 1.16(d)
(requiring a lawyer withdrawing from representation to take all reasonably
necessary steps to protect the client’s interest including delivering to the client all
papers and property to which the client is entitled), and 8.4(d) (prohibiting a
lawyer from engaging in conduct that is prejudicial to the administration of
justice). And, as discussed in Count One, the master commissioner and board
found that respondent’s conduct with respect to the November 10, 2009
deposition violated Prof.Cond.R. 8.4(h) and Gov.Bar R. V(4)(G). We accept
these findings of fact and misconduct.
                                      Sanction
        {¶ 16} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.                 In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
        {¶ 17} The evidence submitted with respondent’s motion for default
clearly and convincingly demonstrates that respondent has failed to cooperate in



                                          5
                              SUPREME COURT OF OHIO




multiple disciplinary investigations and that by failing to do so, she has engaged
in conduct that adversely reflects on her fitness to practice law. Her failure to act
with reasonable diligence and promptness resulted in the dismissal of her client’s
appeal of a deportation ruling. Further exacerbating this conduct, respondent
failed to deliver the client’s file to her new attorney, who sought relief from that
judgment, alleging that the client had received ineffective assistance of counsel.
       {¶ 18} As aggravating factors, the board found that respondent had
engaged in multiple offenses, failed to cooperate in the disciplinary process,
refused to acknowledge the wrongful nature of her conduct, and harmed
vulnerable clients. BCGD Proc.Reg. 10(B)(1)(d), (e), (g), and (h). The board
found that respondent’s lack of a prior disciplinary record was a mitigating factor.
BCGD Proc.Reg. 10(B)(2)(a). The board also recognized that respondent may
have been a victim of child abuse and domestic violence and claimed to have had
a parent who had been an alcoholic and who had committed suicide. However, it
attributed little mitigating effect to those circumstances, noting that the record did
not contain medical evidence to establish that respondent had been diagnosed
with a mental disability or that any disability that might exist was causally related
to her misconduct. See BCGD Proc.Reg. 10(B)(2)(g).
       {¶ 19} Relator argued in favor of an indefinite suspension for
respondent’s    misconduct.        The    master    commissioner      accepted    this
recommendation but stated that he would condition any reinstatement upon proof
from respondent’s treating medical professionals and OLAP that her mental-
health problems have been resolved, that she has followed all treatment
recommendations, and that she is able to return to the competent, ethical, and
professional practice of law. The master commissioner recommended also that
upon reinstatement, respondent be required to complete one year of monitored
probation in accordance with Gov.Bar R. V(9).             The board adopted this
recommendation.




                                          6
                                January Term, 2010




       {¶ 20} We have previously recognized that neglect of an entrusted legal
matter coupled with a failure to cooperate in the ensuing disciplinary investigation
warrants an indefinite suspension. See, e.g., Disciplinary Counsel v. Hoff, 124
Ohio St.3d 269, 2010-Ohio-136, 921 N.E.2d 636, ¶ 10; Cleveland Bar Assn. v.
Davis, 121 Ohio St.3d 337, 2009-Ohio-764, 904 N.E.2d 517, ¶ 17.
       {¶ 21} Having reviewed the record, weighed the aggravating and
mitigating factors, and considered the sanctions imposed for comparable conduct,
we adopt the board’s recommended sanction.
       {¶ 22} Accordingly, Karen Kaye Meade is indefinitely suspended from
the practice of law in the state of Ohio. Any petition for reinstatement must
include proof from respondent’s treating medical professionals and OLAP that
any mental-health issues have been resolved, that she has followed all treatment
recommendations, and that she is able to return to the competent, ethical, and
professional practice of law. Upon reinstatement, respondent shall complete one
year of monitored probation in accordance with Gov.Bar R. V(9). Costs are taxed
to respondent.
                                                             Judgment accordingly.
       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Robert R. Berger, Senior
Assistant Disciplinary Counsel, for relator.
                            ______________________




                                            7